           Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  PAUL E. PLANZ, II ADMINISTRATOR
  FOR THE ESTATE OF PAUL E. PLANZ
  AND PAUL E. PLANZ, II,
  INDIVIDUALLY                                    CIVIL ACTION NO. 3:20-CV-161

                    Plaintiffs,

  v.

  STEPHANIE PLANZ-SALADINO,
  DAVID SALADINO, AND DS
  RECOVERY, LLC D/B/A KATY TRAIL
  CRYO                                            APRIL 17, 2020

                   Defendants.


                REPORT OF PARTIES’ RULE 26(f) PLANNING MEETING

Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was

held on April 17, 2020. The participants were:

         Trevor Doyon on behalf of all Plaintiffs, and;

         Robert Santoro for all Defendants.

   I.       Certification

         Undersigned counsel certify that, after consultation with their clients, they have

discussed the nature and basis of the parties’ claims and defenses and any possibilities

for achieving a prompt settlement or other resolution of the case and, in consultation

with their clients, have developed the following proposed case management plan.

Counsel further certify that they have forwarded a copy of this report to their clients.

   II.      Jurisdiction

            A. Subject Matter Jurisdiction
            Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 2 of 6



          This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the Plaintiff and the Defendants are citizens of different states and the matter

in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

Specifically, Plaintiffs are citizens of Connecticut and Defendants are citizens of Texas.

          Defendants have indicated that they will be asserting a statute of limitations

defense either through a motion to dismiss (implicating subject matter jurisdiction)

and/or a motion for summary judgment.

             B. Personal Jurisdiction

          Personal jurisdiction over Plaintiffs and Defendants is not contested.

   III.      Brief Description of Case

             A. Claims of Plaintiff:

          This is an action for breach of fiduciary duty, negligence, unjust enrichment,

conversion, civil theft (C.G.S. 52-564), intentional interference with expected inheritance

and fraud against Defendant Stephanie Planz-Saladino’s with respect to her unlawful

depletion of $692,515.02 of the decedent’s Fidelity accounts through exploiting her

fiduciary powers to her personal benefit and that of her co-defendants. To this end, the

eighth count puts forth claims against versus David Sandino and DS Recovery, LLC for

aiding and abetting Planz-Saladino in undertaking the above tortious activities. Plaintiffs

seeks compensatory, statutory, and punitive damages.

             B. Defenses of Defendants:

          Defendants deny the allegations propounded by the Plaintiffs and assert special

defenses sounded in subject matter jurisdiction / statute of limitations.

   IV.       Statement of Undisputed Facts
                                                2
             Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 3 of 6



        Undersigned counsel certify that they have made a good faith attempt to

determine whether there are any material facts that are not in dispute. At this early

stage in the litigation, the parties have agreed to the material fact that Defendant Planz-

Saladino was appointed power of attorney to the Fidelity account(s) in question and that

Planz-Saladano and Paul Planz II were the beneficiaries to said account(s).

   V.         Case Management Plan

              A. Standing Order on Scheduling in Civil Cases

        The parties request modification of the deadlines in the Standing Order on

Scheduling in Civil Cases as set forth below.

              B. Scheduling Conference with the Court

        The parties do not request a pretrial conference with the Court before entry of a

scheduling order pursuant to Fed. R. Civ. P. 16(b).

              C. Early Settlement Conference

        1.       The parties certify that they have considered the desirability of attempting

to settle the case before undertaking significant discovery or motion practice and agree

that an early settlement conference is warranted.

        2.       The parties therefore request an early settlement conference at the

Court’s discretion.

        3.       The parties do not request a referral for alternative dispute resolution

pursuant to D. Conn. L. Civ. R. 16.

              D. Joinder of Parties and Amendment of Pleadings

        Plaintiff has until May 17, 2020 to file motions to join additional parties or to

amend the pleadings.
                                                3
            Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 4 of 6



       Defendant has until June 17, 2020 to files motions to join additional parties or to

amend the pleadings.

             E. Discovery

       1.       The parties anticipate that discovery will be needed with respect to the

financial documents surrounding the accounts in question and the expenditures

claimed.

       2.       All discovery, including voluntary disclosures, depositions of expert

witnesses (if any) pursuant to Fed. R. Civ. P. 26(b)(4), will be commenced by May 17,

2020 and completed (not propounded) by December 5, 2020.

       3.       Discovery will be conducted in phases.

       4.       Discovery on fact issues will be completed by September 17, 2020.

       5.       Plaintiff’s do not know how many depositions they will need to take until

further discovery is completed, and reserve their right accordingly. At the very least,

they will require the deposition of the Defendant’s themselves. appropriately appointed

representative(s). Defendants anticipate that they will require a deposition of Paul Planz

II. All Fact witness depositions will be completed by September 1, 2020.

       6.       Plaintiffs and Defendants do not request permission to serve more than

25 interrogatories at this time and do not anticipate doing so in the future.

       7.       Plaintiffs anticipate that they will be calling experts at trial and propounds

that opposing counsel will be provided with their designation and reports pursuant to

Fed. R. Civ. P. 26(a)(2) by September 1, 2020. Depositions of any such experts will be

completed by October 1, 2020.



                                                4
              Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 5 of 6



         8.       Defendants do not yet know if they will call any experts at trial.

Defendants will designate all trial experts and provide opposing counsel with reports

from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by October 1, 2020.

Depositions of any such experts will be completed by November 1, 2020.

         9.       A damages analysis will be provided by any party who has a claim or

counterclaim for damages by December 1, 2020.

         10.      Undersigned counsel have attempted to discuss the disclosure and

preservation of electronically stored information relevant to this action. The parties

agree to the following procedures for the preservation, disclosure and management of

electronically stored information: Neither party will delete any electronically stored

information that is known or believed to be relevant to any party’s claims, and will take

reasonable steps to preserve all such information.

         11.      Undersigned counsel have attempted to discuss discovery procedures

that minimize the risk of waiver of privilege or work-product protection, including

procedures for asserting privilege claims after production. The parties agree to abide by

the Federal Rules of Civil Procedure and Local Rules.

               F. Dispositive Motions

         Dispositive motions will be filed on or before December 9, 2020.

               G. Joint Trial Memorandum

         The joint trial memorandum required by the Standing Order on Trial Memoranda

in Civil Cases will be filed by: January 9, 2021 if no dispositive motion is filed; or, in the

event a dispositive motion is filed, within 30 days of the adjudication of such motion.

   VI.         Trial Readiness
                                                 5
            Case 3:20-cv-00161-JCH Document 10 Filed 04/17/20 Page 6 of 6



          The case will be ready for trial by four weeks after the submission of the Joint

Trial Memorandum.

          As officers of the Court, the undersigned counsel agree to cooperate with each

other and the Court to promote the just, speedy and inexpensive determination of this

action.


                                      Respectfully submitted,

                                      ________/s/___________
                                      Trevor J. Doyon, ct30859
                                      Wiley Etter Doyon, LLC
                                      97 Washington Avenue, Ste. 2
                                      North Haven, CT 06473
                                      Telephone: (203) 446-4725
                                      Facsimile: (203) 889-0193



                                      __/s/____________________
                                      Robert Santoro, ct30528
                                      Andrew S. Knott
                                      Knott & Knott, LLC
                                      325 South Main Street
                                      Cheshire, CT 06410
                                      Telephone: (203) 271-3031
                                      Facsimille: (203) 272-5388




                                                6
